On October 17,2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of two (2) years, for violation of the conditions of a suspended sentence, for the offense of Criminal Mischief, a felony.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, however his counsel, Brandon Hartford, was present. The state was not represented. Mr. Hartford informed the Sentence Review Division that the staff at the Billings Pre-Release Center did not transport the defendant. The Sentence Review Division informed Mr. Hartford that the defendant is responsible for making transportation arrangements with his case manager at the Billings Pre-Release Center for his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in May 2006.
Done in open Court this 6th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.